Citation Nr: 0709273	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The file indicates that veteran served on active duty from 
January 1995 to March 1995 and from February 2003 to 
September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a raised a claim of entitlement to service 
connection for a right knee disability, based on the theories 
of direct service incurrence and aggravation of a pre-
existing right knee disorder. 

Currently, the only service medical records on file consist 
of Army Reserve records dated in 1993 and 1994.  However, 
included in those records is private medical evidence which 
reflects that the veteran sustained a fracture of the right 
patella in April 1991, which required surgeries in April and 
July 1991.  

With respect to the veteran's first period of service in 
1995, it does not appear that any attempts were made to 
obtain those records, as no such efforts are documented in 
the claims folder.  Accordingly, in this remand the Board 
shall request that the appropriate sources be contacted to 
secure any records from that period and that attempts so made 
be documented for the record.  A formal finding in the event 
of unavailability of those records will also be requested.

With respect to the veteran's second period of service in 
2003, the record reflects that the RO has attempted to obtain 
the service medical records for the veteran's period of 
service in 2003, to no avail.  In pursuit of those records 
the RO had contacted the Records Management Center (RMC), the 
National Personnel Records Center (NPRC) and the veteran's 
unit.  In fact, according to the veteran's own report, he has 
those original records and in correspondence of record dated 
in June 2004 the VA RO requested that he provide copies of 
those records to VA in support of the claim.  Those records 
were again requested from the veteran in correspondence 
issued to him in January 2006 and to this point those records 
have not been presented for the record.   

The appellant is advised that while the VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  As has been held by the 
Court of Appeals for Veterans Claims, "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. § 
5107(a).  The appellant is therefore requested to fully 
cooperate with the RO's efforts and to provide the requested 
evidence in support of his claim of service connection for a 
right knee disorder.

The veteran is hereby also advised of the following VA 
regulatory provisions.  Under 38 C.F.R. § 3.158, where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (2006).  

Under 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  If VA 
does not receive the necessary information and evidence 
requested from the claimant within one year of the date of 
notice, VA cannot pay or provide benefits based on that 
application.  If the claimant has not responded to the 
request within 30 days, VA may decide the claim prior to the 
expiration of the one-year period based on all the 
information and evidence it has obtained on behalf of the 
claimant and any VA medical examinations or medical opinions.  
If VA does so, however, and the claimant subsequently 
provides the information and evidence within one year of the 
date of the request, VA must readjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to search the 
appropriate sources for any service 
medical from that veteran's first period 
of service from January to May 1995.  
Attempts so made should be documented for 
the record.  In the event that all 
appropriate sources have been exhausted 
and the records remain unavailable, a 
formal finding to this effect is 
requested for the record.  

2.  The RO is requested to once again 
contact the veteran and request that he 
provide a full set of legible copies of 
the service medical records in his 
possession for his period of service in 
2003 (as well as any he may have for his 
period of service in 1995).  The RO 
should notify the veteran that it is his 
responsibility to cooperate fully in the 
development of the claim and that the 
consequences for failure to do so may 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.159 (2006).  This notification should 
be made a part of the record, and in the 
event that the veteran again fails to 
respond, this should be annotated as part 
of the record.  

3.  If any additional evidence is added 
to the veteran's claims file, the RO must 
then readjudicate the veteran's claim for 
entitlement to a right knee disability, 
brought under the theories of direct 
service incurrence and aggravation of a 
pre-existing right knee disorder.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued.  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




